ON MotioN tor Rehearing.
MR. JUSTICE MILBURN delivered tbe opinion of the court.
The plaintiffs have submitted a motion for a rehearing of this case, which was decided by this court on the 9th day of December, 1901; and, after considering the same, we are of the opinion that the general result reached in the original opinion is correct. Our attention having been called to the fact, however, that the findings of the referee in favor of the-plaintiffs were conceded to be correct and that three of the counterclaims of the defendant were properly allowed by the district court, it finding for the defendant for the amounts, claimed therein to be due, we think, under these circumstances,, that the order of affirmance is too broad and should be, and now is, modified to read as follows:
“The cause is remanded with direction to. the district court, to cause to be entered an order granting the defendant’s motion, for a new trial in so far only as are involved the matters presented by the counterclaims other than the three included in. the judgment, with leave to defendant to amend its answer.
Remanded with direction to the court to proceed as above-ordered.
Modified and affirmed.